*186ON REHEARING.
Argued July 13, 1892. Decided Aug. 29, 1892.
Collins, J.
On examination of a petition for a reargument in the above-entitled matter, it was ordered that upon two questions a rehearing be had, and except as to these the petition be denied. These questions were: (1) As to the correctness of the ruling whereby the trial court allowed the item of $6,000 paid to George A. Brackett by the assignee. (2) As to the correctness of the rulings of said court as to the admissibility of testimony tending to show that profits were made by the firm of Lindekes, Warner & Schurmeier on moneys deposited with the firm by the assignee. With reference to the first question, it may be said that no distinction can be made between the claim presented by Mr. Brackett and that litigated in Wilder v. Peabody, 37 Minn. 248, (33 N. W. Rep. 852,) and hence no part of it was a proper demand against the assigned estate. The action of the court below in allowing this item of the assignee’s account was approved here on the ground that its finding of fact was, in effect, a finding that the assignee acted in good faith in the settlement of a disputed claim by way of compromise. The trial court made no attempt to pass upon the legality of the demand itself, although the merits of the same were quite fully gone into by both parties. Upon a re-examination of the evidence upon this point, we are satisfied that the good faith of the assignee was not the vital question, and that the court below should have found whether the demand was a legal one in whole or in part. This was really made the main issue on the trial, the good faith of the assignee being regarded as incidental only, and not seriously questioned. That the payment to Brackett was not considered as a completed settlement and compromise, and that it was intended and expected to have the court ultimately determine the validity of the claim, is manifest from the agreement in the nature of a bond, entered into by Mr. Brackett, wherein it was recited that the assignee had expressed a willingness to pay $6,000 in settlement, if such payment should be allowed by the district court, and in which was the condition that, if the claim *187should be disallowed by said court, the money paid should be returned. While the court below allowed to the assignee'the amount so paid as a proper disbursement, it was obviously upon the assumption that the actual liability of the estate was not in issue. This was error, for, on the conceded facts, this was just what-should have been determined, and the finding made did not warrant the allowance. George A. Clark & Bro. are the only creditors who have contested this item in the assignee’s account. Some of the appealing creditors expressly authorized the payment to'Mr. Brackett, and others have never objected, and on appeal do not object, to it. The assignee will therefore pay to appellants George A. Clark & Bro. their percentage of the sum of $6,000, and to this extent the decision heretofore rendered is modified. We have seen no reason for changing our views in respect to the rulings of the court concerning the admissibility of testimony tending to show that profits were made out of the trust funds by the firm of Lindekes, Warner & Schurmeier, and on the second question our former conclusion is adhered to.
(Opinion published 52 N. W. Rep. 1078.)